TRANSITION AND SEPARATION AGREEMENT

AND GENERAL RELEASE

THIS TRANSITION AND SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is
made and entered into this 17th day of February, 2006, by and between Calvin B.
Massmann (hereinafter referred to as “Mr. Massmann”) and Tractor Supply Company
and its subsidiaries and related entities (hereinafter collectively referred to
as “Tractor Supply”).

W I T N E S S E T H:

WHEREAS, Mr. Massmann served as Senior Vice President — Chief Financial Officer
and Treasurer of Tractor Supply; and

WHEREAS, Mr. Massmann had expressed his desire to resign his employment; and

WHEREAS, Tractor Supply had indicated its desire for Mr. Massmann to continue as
the Company’s Senior Vice President – Chief Financial Officer and Treasurer
through November 4, 2005, and to continue to serve as an employee of Tractor
Supply thereafter until May 28, 2006 or his earlier resignation or termination
whereupon his employment will terminate; and

WHEREAS, Mr. Massmann continued as the Company’s Senior Vice President – Chief
Financial Officer and Treasurer through November 4, 2005, and

WHEREAS, Mr. Massmann did resign as the Company’s Senior Vice President – Chief
Financial Officer and Treasurer on November 4, 2005 and has continued to serve
as an employee of Tractor Supply since that date, as more fully-described in
that certain Form 8-K filed appropriately by Tractor Supply on September 8, 2005
and made a part of this Agreement by reference; and

WHEREAS, Mr. Massmann, had agreed to remain employed by Tractor Supply, subject
to the terms of this Agreement, from November 4, 2005 through the first to occur
of the date of his resignation, the date of his termination by Tractor Supply or
May 28, 2006 (the Transition Period”) (the first to occur of such dates is
hereinafter referred to as the “Effective Date”); and

WHEREAS, during the period ending on November 4, 2005, Tractor Supply agreed to
pay and has paid Mr. Massmann a base salary at the rate as in effect on the date
of Mr. Massmann’s resignation as Senior Vice President — Chief Financial Officer
and Treasurer of Tractor Supply (“Transition Base Rate”), and from which Tractor
Supply has made and will make applicable legal withholdings; and

WHEREAS, since November 4, 2005, Tractor Supply has continued to pay
Mr. Massmann a base salary at the rate of one-half the Transition Base Rate; and

WHEREAS, after a period of negotiations between them, the parties reached an
agreement by which Mr. Massmann has been and will remain an employee of Tractor
Supply during the above-referenced transition period to assist in the transition
of a new chief financial officer and to perform such other duties as have been
and shall be assigned by the President and Chief Executive Officer of Tractor
Supply from time to time, all on the terms and conditions set forth in this
Agreement;

1

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:



1.   The parties acknowledge and agree that the recitals set forth above are
true and accurate.



    1.



2.   The parties hereby acknowledge and agree that Mr. Massmann has been and
shall remain employed by Tractor Supply, subject to the terms and conditions of
this Agreement, as its Senior Vice President, subject to the terms and
conditions of this Agreement, during the period (the “Transition Period”) from
November 4, 2005 through the first to occur of the date of his resignation, the
date of his termination by Tractor Supply or May 28, 2006 (the first to occur of
such dates is hereinafter referred to as the “Effective Date”).



1.   The parties hereby acknowledge and agree that , during the Transition
Period, Mr. Massmann has received and will continue to receive



1.   a base salary equal to one-half the Transition Base Rate, and from which
Tractor Supply has made and will make applicable legal withholdings; and



3.   all benefits as in effect for Mr. Massmann as of November 4, 2005 (subject
to such changes as shall be made for officers of Tractor Supply generally),
including paid vacation, paid holidays, medical coverage, company match on
portions of salary deferred at Mr. Massmann’s request under the Tractor Supply
Company Employee 401(k) Retirement Savings Plan, company contributions and
interest credited on deferred compensation under the Executive Deferred
Compensation Plan and term life and long-term disability insurance premiums
(collectively, the “Benefits”).



4.   The parties agree that Mr. Massmann will receive



    the bonus compensation, if any, in respect of fiscal year 2005 on the terms
and subject to the conditions of the 2005 Cash Incentive Plan; provided, the
calculation of Mr. Massmann’s bonus compensation payment under the 2005 Cash
Incentive Plan shall be calculated using the Transition Base Rate.



5.   Further,



    if Mr. Massmann elects to continue health insurance coverage pursuant to his
“COBRA” right following the Effective Date and conditioned upon Mr. Massmann’s
compliance with the covenants contained herein, Tractor Supply will pay the
premiums for such coverage (minus the amount of the then-applicable employee
contribution portion) during the eighteen month period following the Effective
Date.



6.   During the Transition Period, Mr. Massmann is responsible for assisting in
the transition to a new Chief Financial Officer and performing such other duties
as shall be assigned from time to time by the President and Chief Executive
Officer (it being understood that Mr. Massmann will be permitted to take one
unpaid leave of absence during the Transition Period not to exceed ten weeks in
duration). Such assistance and duties shall be performed at such times and at
such locations as directed by the President and Chief Executive Officer. Tractor
Supply acknowledges that, to date, Mr. Massmann has been performing such duties
satisfactorily.



7.   Mr. Massmann represents and warrants that he has no actual knowledge of any
practice engaged in by Tractor Supply, its subsidiaries or related entities that
is or was a violation in any material respect of any applicable state law or
regulations or of any federal law or regulations including, but not by way of
limitation, the Securities Act of 1933, as amended, and the Securities Exchange
Act of 1934, as amended, and the regulations promulgated thereunder.



8.   Mr. Massmann represents and warrants that he has not filed any complaint(s)
or charge(s) against Tractor Supply with the Equal Employment Opportunity
Commission or the state commission empowered to investigate claims of employment
discrimination, the United States Department of Labor, the Office of Federal
Contract Compliance Programs, or with any other local, state or federal agency
or court, and that if any such agency or court assumes jurisdiction of any
complaint(s) or charge(s) against Tractor Supply on behalf of Mr. Massmann,
Mr. Massmann will request such agency or court to withdraw from the matter, and
Mr. Massmann will refuse any benefits derived therefrom. This Agreement will not
affect Mr. Massmann’s right to hereafter file a charge with or otherwise
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission regarding matters which arose after this date and which
are not the subject of this Agreement.



9.   Mr. Massmann represents and agrees that he is fully aware of his rights and
has been advised to discuss any and all aspects of this Agreement with his
attorney, that Mr. Massmann has consulted with his attorney regarding this
Agreement, or has chosen voluntarily not to do so, that he has carefully read
and fully understands all of the provisions of this Agreement, and that, in
consideration of the provisions hereof, Mr. Massmann agrees to enter into this
Agreement. Tractor Supply will reimburse Mr. Massmann for the fees of any legal
counsel employed by Mr. Massmann to review the terms of this Agreement in an
amount not to exceed $1,500. Mr. Massmann represents and acknowledges that prior
to the execution of this Agreement, he has been provided a period of twenty-one
(21) days within which to consider the Agreement.



10.   Mr. Massmann hereby irrevocably and unconditionally releases, acquits and
forever discharges Tractor Supply, its subsidiaries, and related entities, and
each of their respective shareholders, successors, assigns, agents, directors,
officers, employees, representatives, and attorneys, and all persons acting by,
through, under or in concert with any of them (collectively, the “Released
Parties”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorney’s fees and costs actually incurred), of any nature
whatsoever, known or unknown (“Claims”), which Mr. Massmann now has, owns,
holds, or claims to have, own, or hold, or which Mr. Massmann at any time
heretofore had, owned, or held, or claimed to have, own, or hold. Such Claims
include those under local, state or federal law, Executive Order, or at common
law including, but not limited to, the Age Discrimination in Employment Act
(ADEA). This provision does not include the release of future charges before the
Equal Employment Opportunity Commission regarding matters which arose after this
date and which are not the subject of this Agreement. This provision further
does not include the release of Claims with respect to any vested benefits under
a plan governed by the Employee Retirement Income Security Act (“ERISA”) or any
Claim related to the rights and benefits granted by the express terms of this
Agreement.



11.   Mr. Massmann also recognizes that as Senior Vice President he has had
access to, was provided in detail with, and used throughout his employment with
Tractor Supply, certain confidential and proprietary business information. Such
information includes but is not limited to business strategy, financial
information, pricing information, branding strategy, budgets, site location,
vendor information, market analysis and evaluation, and other such proprietary
and confidential business information as defined under Tennessee law as a trade
secret (hereinafter “Confidential and Proprietary Business Information”).
Mr. Massmann agrees that, without the prior written consent of Tractor Supply,
he will not divulge, disclose, publish or disseminate in any manner, directly or
indirectly, any such Confidential and Proprietary Business Information to any
other person or entity.



12.   In consideration of the Agreements of Tractor Supply herein, Mr. Massmann
agrees that he will not, during the term of this Agreement and for a period of
five years following the Effective Date (the “Noncompete Period”), (i) directly
or indirectly become an employee, director, consultant or advisor of, or
otherwise affiliated with, any operator of farm and ranch stores in the United
States, (ii) directly or indirectly solicit or hire, or encourage the
solicitation or hiring of, any person who was an employee of Tractor Supply at
any time during the term of this Agreement or on or after the Effective Date, or
(iii) disparage the name, business reputation or business practices of Tractor
Supply or any of its officers or directors, or interfere with Tractor Supply’s
existing or prospective business relationships. Mr. Massmann acknowledges that
the restrictions contained in paragraph 11 and this paragraph 12 are reasonable
and necessary to protect Tractor Supply’s legitimate interests, that Tractor
Supply would not have entered into this Agreement in the absence of such
restrictions, and that any violation of these restrictions may result in
irreparable harm to Tractor Supply. Mr. Massmann agrees that Tractor Supply
shall be entitled to seek preliminary and permanent injunctive relief, without
the necessity of proving actual damages, as well as an equitable accounting of
all earnings, profits and other benefits arising from any violation hereof,
which rights shall be cumulative and in addition to any other rights or remedies
to which Tractor Supply may be entitled.



13.   Tractor Supply agrees to indemnify Mr. Massmann in the event he is a party
to, or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether or not by or in the name of Tractor Supply,
whether civil, criminal, administrative, investigation or otherwise, and whether
or not threatened or initiated before or after the date of this Agreement, by
reason of the fact that he was an officer, employee, fiduciary or agent of
Tractor Supply in the manner and to the fullest extent provided for in
Article VI of the Company’s Amended and Restated Bylaws as of the date of this
Agreement. Mr. Massmann agrees to indemnify and hold each and all of the
Released Parties harmless from and against any and all loss, costs, damage, or
expense, including, without limitation, attorneys fees, incurred by the Released
Parties, or any of them, caused by Mr. Massmann’s breach of the representations,
warranties and covenants made by Mr. Massmann in this Agreement or the fact that
any representation made by him herein was knowingly false when made.



14.   Given the nature of his position with Tractor Supply, Mr. Massmann has
been privy to information and events during his tenure with Tractor Supply that
may not be documented. Mr. Massmann agrees to provide from time to time
following the Effective Date such information and assistance as Tractor Supply
and its legal counsel shall reasonably request regarding matters related to his
responsibilities while employed by Tractor Supply, it being understood that such
assistance shall not reasonably interfere with Mr. Massmann’s other business
responsibilities following the Effective Date.



15.   Tractor Supply agrees, provided that Mr. Massmann complies with the
covenants and agreements contained in the Agreement (including the restrictive
covenants contained in paragraphs 11 and 12), to pay Mr. Massmann $75,000.00 on
the Effective Date and each anniversary of the Effective Date for four years (a
aggregate of five payments totaling $375,000.00).

Mr. Massmann further agrees that he will not be entitled to any payment under
the Company’s Fiscal 2006 Cash Incentive Plan.



16.   As a condition to receiving the benefits of this Agreement, Mr. Massmann
agrees to sign on the Effective Date, a release in favor of the Released Parties
in the form of paragraph 10 hereof.



17.   Mr. Massmann represents that he has not heretofore assigned or
transferred, or purported to assign or transfer to any person or entity, any
claim or any portion thereof or interest therein.



18.   Mr. Massmann represents and acknowledges that in executing this Agreement
he does not rely and has not relied upon any other representation or statement
made by any of the Released Parties or by any of the Released Parties’ agents,
representatives or attorneys, except as set forth herein, with regard to the
subject matter, basis or effect of this Agreement.



19.   This Agreement shall be binding upon Tractor Supply, Mr. Massmann and upon
Mr. Massmann’s heirs, administrators, representatives, executors, successors,
and assigns, and shall inure to the benefit of the Released Parties and each of
them, and to their respective heirs, administrators, representatives, executor,
successors and assigns.



20.   This Agreement shall in all respects be interpreted, enforced and governed
under the laws of the State of Tennessee. If either party files suit to enforce
the terms of this Agreement, the prevailing party shall be entitled to its
reasonable attorneys’ fees and costs. Any proceeding arising out of or relating
to this Agreement may be brought in the courts of the State of Tennessee, County
of Williamson or, if it has or can acquire jurisdiction, in the United States
District Court located in Davidson County, Tennessee, and each of the parties
irrevocably submits to the exclusive jurisdiction of each such court in any such
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the proceeding will
be heard and determined only in any such court, and agrees not to bring any
proceeding arising out of or relating to this Agreement in any other court. The
parties agree that either or both of them may file a copy of this paragraph with
any court as written evidence of the knowing, voluntary, and bargained agreement
between the parties irrevocably to waive any objections to venue or to
convenience of forum. Process in any proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.



21.   Mr. Massmann shall have seven (7) days following the execution of this
Agreement during which to revoke the Agreement. This Agreement shall become
effective and irrevocable only after the seven (7) day period has expired and
only absent a timely and effective revocation.



22.   Should any provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement.



23.   This Agreement sets forth the entire agreement between the parties hereto
with respect to its subject matter and supercedes all prior agreements and
understandings between the parties, including that certain Change in Control
Agreement dated as of August 1, 2002 which shall be void and of no further force
of effect.

TRACTOR SUPPLY COMPANY

     
By:
  /s/ James F. Wright
 
   
 
  James F. Wright
President and Chief Executive Officer

CALVIN B. MASSMANN

     
By:
  /s/ Calvin. B. Massmann
 
   
 
  Calvin B. Massmann
 
   

2

2610428.4

3